—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 6, 2000, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he was terminated due to misconduct.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant was discharged from his employment as a custodian under disqualifying circumstances (see, Matter of Pianoforte [Commissioner of Labor], 271 AD2d 796; Matter of Rossi [Commissioner of Labor], 231 AD2d 769). The record establishes that on numerous occasions claimant failed to call in to work to report his absences as required, notwithstanding repeated prior warnings as well as a suspension for the same type of conduct. Under these circumstances, the Board’s decision that claimant’s failure to abide by the employer’s absentee call-in policy amounted to disqualifying misconduct will not be disturbed.
Spain, J. P., Carpinello, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.